204 F.3d 723 (7th Cir. 2000)
BRIAN E. DAVIS,    Plaintiff-Appellant,v.UNITED STATES DEPARTMENT  OF JUSTICE, et al.,    Defendants-Appellees.
No. 99-1831
In the  United States Court of Appeals  For the Seventh Circuit
Submitted December 23, 1999*Decided February 24, 2000

Appeal from the United States District Court  for the Eastern District of Wisconsin.  No. 98-C-0165--J.P. Stadtmueller, Chief Judge.
Before POSNER, Chief Judge, and RIPPLE and KANNE,  Circuit Judges.
PER CURIAM.


1
Appellant Brian Davis previously  owned a small, 15-unit rental building in  Janesville, Wisconsin. In February 1994 Loretta  Wright, an African-American woman, complained to  Edna Brooks-Pittman of the Section Eight Rental  Assistance Office in Janesville that Davis  refused to rent to her on account of her race.  Brooks-Pittman referred the complaint to the  Chicago office of the United States Department of  Housing and Urban Development ("HUD"). HUD agent  Larry Burks then initiated an investigation of  the alleged discrimination.


2
Relying on a Final Investigative Report prepared  by Burks and other information and records  provided by Brooks-Pittman, HUD attorney  Elizabeth Crowder determined that reasonable  cause existed to believe that Davis had engaged  in discriminatory rental practices in violation  of the Fair Housing Act. 42 U.S.C. sec.sec. 3605,  3610. Consequently, Crowder issued a Charge of  Discrimination. Attorneys with the United States  Department of Justice ("DOJ") then filed a civil  suit against Davis in federal district court on  behalf of HUD and Wright as required by the Fair  Housing Act. 42 U.S.C. sec. 3612(o)(1).


3
After extended discovery, the DOJ moved to  dismiss the complaint it had filed on behalf of  HUD and Wright. The district court granted the  motion after the DOJ agreed to dismissal with  prejudice and also granted the DOJ's request to  keep its reasons for dismissing the case under  seal. The court dismissed without prejudice  counterclaims that Davis had filed with his  answer to the complaint.


4
Davis filed this action on February 26, 1998,  in the United States District Court for the  Eastern District of Wisconsin. Davis's complaint  sought relief for what he alleges was a concerted  effort among the defendants1 to force him, a  white male, to agree to a financial settlement  with Wright, an African-American female, even  though the defendants knew that Wright's  complaint was false. Davis alleges that to  further their extortion efforts, the defendants  abused the power of their office to harass him,  his family, and his business associates and to  "browbeat" him into agreeing to the settlement.  He further alleges that the defendants falsified  evidence and filed perjurious and "evasive"  documents with the district court. As a result of  the defendants' actions, Davis claims that he  incurred deep humiliation and significant  financial losses defending himself.


5
Davis sought compensatory damages from all  defendants, punitive damages from the defendants  who were federal employees, and an apology from  HUD and the DOJ. In his amended complaint, Davis  specified that he was suing the federal employee  defendants in their "official capacity" and  attached an affidavit to that effect.


6
The defendants moved to dismiss for failure to  state a claim and requested that defendants  Brooks-Pittman and Burks be dismissed from the  suit because they were not served properly. After  Davis filed a response to the defendants' motions  to dismiss, the district judge referred the case  to a magistrate judge. On January 8, 1999, the  magistrate judge recommended dismissal of all of  Davis's claims but one--the Privacy Act claim.  After both Davis and the defendants filed  objections, the district court dismissed Davis's  complaint in full. The district court adopted all  of the magistrate judge's recommendations  regarding claims that should be dismissed and  held that the Privacy Act claim should also be  dismissed because Davis had neither exhausted his  administrative remedies nor filed a timely claim.  Davis filed a motion for reconsideration which  the district court denied.


7
On appeal, Davis claims that the district court  erroneously dismissed his complaint. He renews on  appeal the same issues he raised in the district  court: 1) immunity should not bar his claims for  damages; 2) he was not required to personally  serve Burks and Brooks-Pittman because he was  suing them in their official capacity as  employees of HUD; 3) he was not required to  exhaust administrative remedies prior to  initiating suit under the Privacy Act; 4) the  defendants violated his rights under the Fourth  and Fifth Amendments when they subpoenaed  business and personal records kept in his home;  and 5) the Fair Housing Act should be found  unconstitutional. Based upon our de novo review,  we conclude that Davis's complaint was properly  dismissed.


8
First, Davis argues that sovereign immunity does  not bar claims brought against the United States  and its officers under 42 U.S.C. sec. 1981.  Whether Davis is correct is an issue we need not  decide, however, since subsection (c) of sec.  1981 states that "[t]he rights protected by this  section are protected against impairment by  nongovernmental discrimination and impairment  under color of State law." (emphasis added).  Thus, by its language, sec. 1981 does not apply  to actions taken under color of federal law. See  Lee v. Hughes, 145 F.3d 1272, 1277 (11th Cir.  1998); Williams v. Glickman, 936 F. Supp. 1, 3-5  (D.D.C. 1996). Davis has specified that he is  suing the defendants in their capacity as federal  employees for actions authorized by the Fair  Housing Act. Thus, the alleged sec. 1981  violations for which Davis seeks redress all took  place under color of federal law and are not  actionable under sec. 1981.


9
In addition to his sec. 1981 claims, Davis also  alleges that the individually named defendants  violated his rights under 42 U.S.C. sec.sec.  1985(3) and 1986. Sovereign immunity, however,  bars sec.sec. 1985(3) and 1986 suits brought  against the United States and its officers acting  in their official capacity. See Affiliated  Professional Home Health Care Agency v. Shalala,  164 F.3d 282, 286 (5th Cir. 1999). Because Davis  has chosen to sue the defendants only in their  official capacity, his claims are barred.


10
Davis next claims that the district court  erroneously dismissed his Privacy Act claim for  failure to exhaust administrative remedies. For  Davis's Privacy Act claim to survive dismissal,  however, he must have brought it within the two-  year statute of limitations. 5 U.S.C. sec. 552a  (g)(5). The statute of limitations starts to run  when the plaintiff first knew or had reason to  know of a violation. See Bowyer v. United States  Dept. of Air Force, 875 F.2d 632, 635 (7th Cir.  1989); see also Diliberti v. United States, 817  F.2d 1259, 1262 (7th Cir. 1987). A Privacy Act  claim is not tolled by continuing violations. See  Diliberti, 817 F.2d at 1261.


11
Davis claims that HUD attorney Crowder filed a  Charge of Discrimination against him on January  17, 1996 based upon records improperly obtained  from Brooks-Pittman and a falsified Final  Investigative Report prepared by Burks. He also  alleges that Crowder failed to verify any  exculpatory information he provided prior to  filing the Charge and that she then improperly  transferred records used in preparing the Charge  to the DOJ.


12
Based upon these allegations, the district court  found that Davis had reason to know that HUD was  violating the Privacy Act at least as early as  January 17, 1996, when Crowder filed the  allegedly inaccurate Charge of Discrimination.  Davis, however, waited more than two years before  filing his complaint on February 27, 1998. Davis  therefore failed to bring his claim within the  time allowed by the statute of limitations.


13
"Where the government's consent as sovereign to  be sued is conditioned upon the filing of suit  within a specified period of time, strict  compliance with that condition is a  jurisdictional prerequisite." Id. It was Davis's  burden to establish that the statute of  limitations had been met in order to invoke the  district court's jurisdiction, see Bowyer, 875  F.2d at 635, and he has failed to do so. Because  the district court properly dismissed this claim  for lack of subject matter jurisdiction, we need  not reach the question of whether Davis was  required to exhaust administrative remedies prior  to filing his claim.


14
Davis next contends that the district court  erroneously dismissed his claims regarding the  defendants' illegal seizure of his personal and  business records during discovery. Davis argues  that the defendants' actions violated his rights  under the Fourth and Fifth Amendments. The  district court dismissed Davis's claims based  upon our decision in Davis's earlier case, Davis  v. United States Dept. of Housing and Urban  Development, No. 95-2586, 1996 WL 467650 (7th  Cir. Aug. 14, 1996) (unpublished order), in which  we determined that the Fourth and Fifth  Amendments were not applicable to documents the  government obtains pursuant to discovery while  prosecuting a civil complaint. Id. Because res  judicata bars Davis from relitigating whether the  Fourth and Fifth Amendment protect him from  complying with lawful discovery orders, those  claims were properly dismissed. See Humphrey v.  Tharaldson, 95 F.3d 624, 626 (7th Cir. 1996).


15
Finally, Davis appeals the district court's  ruling upholding the constitutionality of the  Fair Housing Act. The defendants, however, argue  that this claim is moot because the complaint  alleging Davis violated the Act has been  dismissed with prejudice. We agree with the  defendants that a case becomes moot if the court  is unable to grant relief affecting the legal  rights of the parties. See Air Line Pilots Ass'n,  Int. v. UAL Corporation, 897 F.2d 1394, 1396  (1994). Because no Fair Housing Act complaints  are pending against Davis, his claim is moot.


16
For the reasons stated above, we AFFIRM the  judgment of the district court.



Notes:


*
 After an examination of the briefs and the  record, we have concluded that oral argument is  unnecessary. Thus, the appeal is submitted on the  briefs and the record. See Fed. R. App. P.  34(a)(2).


1
 Davis named Brooks-Pittman, Burks, Crowder, Peggy  Lautenschlager, Mark Cameli, and Richard Humphrey  as individual defendants. Brooks-Pittman, Burks,  and Crowder were employed by HUD. The remaining  defendants were employed by the DOJ. He named HUD  and the Department of Justice as agency  defendants.